Citation Nr: 1719186	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-31 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of an acne keloidalis nuchae scar (hereinafter "keloid scar").  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to April 1985, and from November 1988 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied an increased rating in excess of 10 percent for a keloid scar.  

In October 2015, the Veteran provided testimony from Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  Subsequently, additional evidence accompanied by waiver has been received by VA.  38 C.F.R. § 20.1304(c) (2016). 

This case was previously before the Board in February 2016, where the Board, in pertinent part, remanded the issue on appeal for additional development, to include providing the Veteran with a VA scar examination.  An October 2016 VA scar examination report has been associated with the record; therefore, an additional remand to comply with the February 2016 Board directives is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran was previously represented by private attorney Kenneth LaVan.  In January 2017, Kenneth LaVan withdrew representation.  While the private attorney withdrew representation after the issue on appeal had been certified to the Board, the Veteran specifically acknowledged and agreed to the withdrawal.  See January 2017 Notice of Withdrawal; see also 38 C.F.R. §§ 14.631(c), 20.608(a) (2016).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.  



FINDING OF FACT

For the entire increased rating period from March 13, 2009, the service-connected keloid scar has not been manifested by a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three of the characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected keloid scar have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7800 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied through an April 2009 letter to the Veteran that addressed all notice elements and was sent prior to the initial Agency of Original Jurisdiction (AOJ) decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA scar examinations in April 2010 and October 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions and rationale.  

Increased Rating for Scar Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Veteran contends that the service-connected keloid scar, currently rated as 
10 percent disabling, has worsened in severity.  A March 2009 statement reflects the Veteran indicated that the scar disability has worsened in severity.  At the October 2015 Board hearing, the Veteran testified that the scar has widened, moved upwards on the scalp, and qualifies for one or more of the characteristics of disfigurement under Diagnostic Code 7800 (2016).  See October 2015 hearing transcript.  
The Veteran is in receipt of 10 percent disability rating for the keloid scar for the entire rating period on appeal under Diagnostic Code 7800.  Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  
38 C.F.R. § 4.118.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five of the aforementioned characteristics of disfigurement.  

The 8 characteristics of disfigurement for the purposes of rating under 
38 C.F.R. § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

VA examined the scar in April 2010.  The April 2010 VA examiner measured the scar as a 6 cm round scar.  The April 2010 VA examiner did not discern raised skin, 
adhesion to underlying skin, pain, or functional impairment.  The April 2010 VA examiner diagnosed acne keloidali nuchae without residuals, and noted the Veteran did not indicate that the scar was painful or tender.  

A September 2015 VA treatment record reflects the VA examiner assessed a 4 to 
5 cm scar that was smooth, stable, hypo-and hyper-pigmented, and treated with a topical steroid.  The September 2015 VA examiner recommended the discontinuation of the topical steroid because it was likely contributing to hypopigmentation.  

At the October 2015 Board hearing the Veteran testified that the scar had widened, moved upwards on the scalp, and qualified for one or more of the characteristics of disfigurement under Diagnostic Code 7800.

VA examined the scar in October 2016.  The October 2016 VA examiner measured the scar as 5 cm x 4.5 cm.  The October 2016 VA examiner assessed that the scar was firm, smooth, mobile, did not adhere to underlying tissue, and was hypo- or hyper-pigmented in an area not exceeding 39 sq. cm.  The October 2016 VA examiner did not discern elevation, depression, adherence to underlying tissue, missing underlying soft tissue, limitation of function, inflexibility, or gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  The October 2016 VA examiner also noted that the Veteran did not indicate that the scar was painful.  

The Board finds that, for the entire rating period on appeal from March 13, 2009, the weight of the lay and medical evidence demonstrates that the criteria for a rating in excess of 10 percent for the scar disability has not been met or more nearly approximated.  In this case, the April 2010 examination measured that the scar was 6 cm, and the October 2016 VA examiner measured the scar as 5 cm x 4.5 cm.  The April 2010 examiner did not discern raised skin, adhesion to underlying skin, pain, or functional impairment, and the October 2016 VA examiner did not discern elevation, depression, adherence to underlying tissue, missing underlying soft tissue, limitation of function, inflexibility, or gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  Further, the October 2016 VA examiner assessed that the scar was firm, smooth, mobile, and hypo- or hyper-pigmented in an area not exceeding 39 sq. cm.  The April 2010 and October 2016 VA examination reports also reflect that the Veteran denied that the scar was painful.  A higher 30 percent disability rating under Diagnostic Code 7800 is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three of the characteristics of disfigurement, none of which are present here.  



Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected keloid scar during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Here, all symptomatology and impairment caused by the scar disability are specifically contemplated by the schedular rating criteria.  The scar has been manifested by a nonpainful, 5 cm x 4.5 cm scar that is hypo- or hyper-pigmented in an area not exceeding 39 sq. cm.  The schedular rating criteria specifically provide ratings for a residual scar (Diagnostic Code 7800).  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  In this case, comparing the disability level and symptomatology and impairment of the scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and functional impairment reported by the Veteran as to the increased rating issue on appeal are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such 
presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, there is no combined effect possible because there is only one service-connected disability.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The October 2016 VA examination report reflects that the Veteran reported full-time employment; therefore, a TDIU issue has not been raised.


ORDER

An increased disability rating in excess of 10 percent for a keloid scar is denied. 




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


